           Case 2:19-cv-01639-JCM-NJK Document 41 Filed 07/28/20 Page 1 of 2




 1
 2
 3
 4
 5
 6
 7
 8
                                UNITED STATES DISTRICT COURT
 9
                                        DISTRICT OF NEVADA
10
11   SEAN SWENSON,
                                                            Case No.: 2:19-cv-01639-JCM-NJK
12           Plaintiff(s),
                                                                            Order
13   v.
                                                                       [Docket No. 40]
14   GEICO CASUALTY COMPANY,
15           Defendant(s).
16         Pending before the Court is Defendant’s motion to stay discovery. Docket No. 40. The
17 motion relies on the standards applicable to staying a case (generally pending resolution of some
18 other case or proceeding). See, e.g., id. at 5-6 (addressing factors identified in CMAX, Inc. v. Hall,
19 300 F.2d 265, 268 (9th Cir. 1962)). Defendant is not seeking to stay litigation, however, nor does
20 Defendant appear to be seeking to stay all discovery. Instead, Defendant appears to be seeking to
21 avoid (for the time-being) three depositions. Docket No. 40 at 3. It is unclear why Defendant is
22 seeking such relief under the standards for staying the case, rather than as a motion for protective
23 order under Rule 26(c) of the Federal Rules of Civil Procedure.1 Given that it appears the motion
24 is predicated on inapplicable legal standards, it is hereby DENIED without prejudice.
25         Any renewed motion seeking relief from the three depositions at issue must be filed no
26 later than July 31, 2020. Nothing herein prevents Defendant from seeking relief under the
27
           1
             The Court has a duty to apply the correct legal standards even when they are not identified
28 by the parties. Bateman v. United States Postal Serv., 231 F.3d 1220, 1224 (9th Cir. 2000).

                                                     1
          Case 2:19-cv-01639-JCM-NJK Document 41 Filed 07/28/20 Page 2 of 2




 1 standards articulated in CMAX. However, to the extent Defendant continues to believe those
 2 standards govern this dispute, then it must provide meaningful discussion in support of that
 3 position.
 4        IT IS SO ORDERED.
 5        Dated: July 28, 2020
 6                                                         ______________________________
                                                           Nancy J. Koppe
 7                                                         United States Magistrate Judge
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                2
